NUMBER 13-21-00191-CR

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI – EDINBURG


JESUS MARTINEZ JR.,                                                             Appellant,

                                                 v.

THE STATE OF TEXAS,                                                              Appellee.


                    On appeal from the 377th District Court
                          of Victoria County, Texas.


                            ORDER OF ABATEMENT

  Before Chief Justice Contreras and Justices Longoria and Tijerina
                         Order Per Curiam

       This cause is before the Court on its own motion. Briefs for both appellant and the

State have been filed, and the case is ready for submission. Upon review, it was noted

by the Court that Luis Martinez, counsel for appellant, is now appearing on behalf of the

State of Texas in other cases pending before the Court. This sequence of events requires

us to effectuate our responsibility to avoid further delay and to preserve the parties’ rights.
See TEX. R. APP. P. 43.6, 44.3, 44.4. Accordingly, this appeal is ABATED and cause

REMANDED to the trial court.

       Upon remand, the trial court shall use whatever means necessary to make

appropriate findings and recommendations concerning the following: (1) whether Luis

Martinez should be removed as appellant’s counsel; and (2) whether appellant is indigent

and entitled to court-appointed counsel. If the trial court determines that present counsel

should be removed and appellant is indigent and entitled to court-appointed counsel, the

trial court shall appoint new counsel to represent appellant in this appeal. If new counsel

is appointed, the name, address, email address, telephone number, and state bar number

of said counsel shall be included in an order appointing counsel.

       The trial court shall cause its findings and recommendations, together with any

orders it may enter regarding the aforementioned issues, to be filed in a supplemental

clerk’s record. Additionally, the trial court shall cause a supplemental reporter’s record of

any proceedings to be prepared. The supplemental clerk’s record and supplemental

reporter’s record, if any, shall be filed with the Clerk of this Court on or before the

expiration of thirty days from the date of this order.

                                                                       PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed on the
19th day of July, 2022.




                                              2